Exhibit 10.10

Summary of Compensation Payable to Named Executive Officers

Base Salary. The Compensation and Leadership Development Committee (the
“Committee”) of the Board of Directors of Yahoo! Inc. (“Yahoo!”) has approved
the 2012 base salaries of Yahoo!’s principal executive officer, principal
financial officer, and the other persons named in the Summary Compensation Table
of Yahoo!’s Proxy Statement filed with the Securities and Exchange Commission on
April 29, 2011 who are currently employed as executive officers by Yahoo!
(together, the “Named Executive Officers”). The following table shows for each
of the Named Executive Officers the annual base salary for 2012:

 

Name and Principal Position

   2012
Annual
Base
Salary ($)  

Scott Thompson

  

Chief Executive Officer

     1,000,000   

Timothy R. Morse

  

Executive Vice President and Chief Financial Officer

     750,000   

Blake Irving

  

Executive Vice President and Chief Product Officer

     755,000   

Ross B. Levinsohn

  

Executive Vice President, Americas

     700,000   

Michael J. Callahan

  

Executive Vice President, General Counsel and Secretary

     500,000   

Bonus. In addition to receiving a base salary, Yahoo!’s Named Executive Officers
are also eligible to receive an annual bonus.

Yahoo!’s Named Executive Officer bonuses for 2012 will be determined under
Yahoo!’s Executive Incentive Plan. The Named Executive Officers’ respective
target bonus opportunities (expressed as a percentage of annual base salary)
under the Executive Incentive Plan for 2012 are as follows: Mr. Thompson – 200%,
Mr. Morse – 120%, Mr. Irving – 120%, Mr. Levinsohn – 120%, and Mr. Callahan –
90%. The Committee also has the ability to award discretionary bonuses from time
to time in circumstances the Committee determines to be appropriate.

Long-Term Incentives. The Named Executive Officers are also eligible to receive
equity-based incentives and other awards from time to time at the discretion of
the Committee. Equity-based incentives granted by Yahoo! to the Named Executive
Officers are reported on Form 4 filings with the Securities and Exchange
Commission.